 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11                           UNITED STATES DISTRICT COURT
12                     WESTERN DISTRICT OF WASHINGTON AT SEATTLE
13
14
15   PROVIDENCE HEALTH AND SERVICES;                     NO. 2:18-cv-00495 RSM
16   and SWEDISH HEALTH SERVICES,
17                                                       STIPULATION AND ORDER OF
18                       Plaintiffs,                     DISMISSAL OF DEFENDANT FEDERAL
19                                                       INSURANCE COMPANY ONLY
20           v.
21
22   CERTAIN UNDERWRITERS AT LLOYD'S
23   LONDON, SYNDICATE 2623/623
24   (BEAZLEY); and FEDERAL INSURANCE
25   COMPANY,
26
27                       Defendants.
28
29
30
31          IT IS HEREBY STIPULATED by and between Plaintiffs Providence Health and
32
33   Services and Swedish Health Services and Defendant Federal Insurance Company, through their
34
35   counsel of record herein, that all of Plaintiffs’ claims against Defendant Federal Insurance
36
37   Company in this matter may be dismissed with prejudice and without costs to any party.
38
39
40
41
42
43
44
45


     STIPULATION AND ORDER OF DISMISSAL OF                          * 2 5' 2 1      600 University Street
     DEFENDANT FEDERAL INSURANCE COMPANY ONLY -                        7 ,/' ( 1    Suite 2915
     1                                                               7+ 2 0 $ 6     Seattle, WA 98101‐4172
     No. 2:18-cv-00495 RSM                                          & 2 5 ' ( //    206.467.6477
 1         DATED this 11th day of March, 2020.
 2
 3                                       GORDON TILDEN THOMAS & CORDELL LLP
 4                                       Attorneys for Plaintiffs
 5
 6                                       By     s/Franklin D. Cordell
 7                                            Franklin D. Cordell, WSBA #26392
 8                                            Jeffrey M. Thomas, WSBA #21175
 9                                            Chelsey L. Mam, WSBA #44609
10                                            Guinevere Becker Bogusz, WSBA #52937
11                                            Miles Bludorn, WSBA #54238
12                                            600 University Street, Suite 2915
13                                            Seattle, Washington 98101-4172
14                                            206.467.6477
15                                            fcordell@gordontilden.com
16                                            jthomas@gordontilden.com
17                                            cmam@gordontilden.com
18                                            gbogusz@gordontilden.com
19                                            mbludorn@gordontilden.com
20
21
22         DATED this 11th day of March, 2020.
23
24                                       SOHA & LANG, PS
25                                       Attorneys for Defendant Federal Insurance Company
26
27                                       By    s/Geoffrey Bedell
28                                            Steven Soha, WSBA #09415
29                                            Geoffrey Bedell, WSBA #28837
30                                            1325 Fourth Avenue, Suite 2000
31                                            Seattle, WA 98101
32                                            206.624.1800
33                                            soha@sohalang.com
34                                            bedell@sohalang.com
35
36
37
38
39
40
41
42
43
44
45


     STIPULATION AND ORDER OF DISMISSAL OF                   * 2 5' 2 1      600 University Street
     DEFENDANT FEDERAL INSURANCE COMPANY ONLY -                 7 ,/' ( 1    Suite 2915
     2                                                        7+ 2 0 $ 6     Seattle, WA 98101‐4172
     No. 2:18-cv-00495 RSM                                   & 2 5 ' ( //    206.467.6477
 1                                               ORDER
 2
 3          Based upon the foregoing stipulation, it is hereby
 4
 5          ORDERED, ADJUDGED AND DECREED that all of Plaintiffs’ claims against
 6
 7   Defendant Federal Insurance Company in this matter may be dismissed with prejudice and
 8
 9   without costs to any party.
10
11          DATED this 12th day of March 2020.
12
13
14
15
16
                                                  A
                                                  RICARDO S. MARTINEZ
17                                                CHIEF UNITED STATES DISTRICT JUDGE
18
19
20
21
22   Presented by:
23
24   GORDON TILDEN THOMAS & CORDELL LLP
25
26
27
28   By s/Franklin D. Cordell
29     Franklin D. Cordell, WSBA #26392
30     Jeffrey M. Thomas, WSBA #21175
31     Chelsey L. Mam, WSBA #44609
32     Guinevere Becker Bogusz, WSBA #52937
33     Miles Bludorn, WSBA #54238
34     600 University Street, Suite 2915
35     Seattle, Washington 98101-4172
36     206.467.6477
37     fcordell@gordontilden.com
38     jthomas@gordontilden.com
39     cmam@gordontilden.com
40     gbogusz@gordontilden.com
41     mbludorn@gordontilden.com
42
43
44
45


     STIPULATION AND ORDER OF DISMISSAL OF                       * 2 5' 2 1      600 University Street
     DEFENDANT FEDERAL INSURANCE COMPANY ONLY -                     7 ,/' ( 1    Suite 2915
     3                                                            7+ 2 0 $ 6     Seattle, WA 98101‐4172
     No. 2:18-cv-00495 RSM                                       & 2 5 ' ( //    206.467.6477
